UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1860


APRIL MCDANIEL,

                  Plaintiff – Appellant,

             v.

GREYHOUND LINES, INC.; LISA BORROW, Manager at Greyhound;
TOMMY SCHEWL, Area Manager at Greyhound; JANE DOE, a/k/a
Leslie,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00130-FDW-CH)


Submitted:    December 11, 2008             Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


April McDaniel, Appellant Pro Se.      Michael Douglas McKnight,
Robert Allen Sar, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            April     McDaniel         appeals     the      district      court’s     order

dismissing     without          prejudice     her     civil        complaint      alleging

employment discrimination under Title VII of the Civil Rights

Act of 1964, as amended.                The court specifically dismissed the

action noting that because it had not ruled on the merits of the

compliant    and     was    dismissing        it   for      lack    of    subject    matter

jurisdiction    and    personal          jurisdiction,        McDaniel      was     free   to

refile her complaint after curing these defects.                             A dismissal

without    prejudice       is    not    reviewable       by   the    court    unless       the

reasons    stated     for       the    dismissal      clearly       disclose      that     no

amendment to the complaint could cure its defects.                             See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).                 In the present case, the district

court     properly    found       that    McDaniel       failed      to    allege     facts

establishing subject matter and personal jurisdiction. Because

McDaniel    could     possibly         cure   these      defects     by    amending        her

complaint, we dismiss this appeal.                    Id.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                              2